Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Wendy Slade on February 9, 2022.

The application has been amended as follows: 
a.) Amend claims 1, 15, 19, and 21 as follows: 

1.	(Currently Amended) An apparatus for detecting an intracellular analyte, said apparatus comprising: 
	a solid support; 
	said solid support comprising a cell immobilization region having [an area defined by a presence of a cell-type-specific adherent material immobilized thereon, said cell-type-specific adherent material being capable of immobilizing one or more cells of a specific cell type when said solid support is contacted with a cell-containing liquid sample, the specific cell type being characterized by a genus, species or strain; and 
capable of specifically [binding intracellular analyte that is uniquely associated with the specific cell type, such that both the adherent material and the secondary receptors are specific to the cell type; 
	the cell immobilization region thus comprising the cell-type-specific adherent material and the cell-type-specific secondary receptors [in the area defined by the cell-type-specific adherent material immobilized thereon. 

15.	(Currently Amended) The apparatus according to claim 14 further comprising electrodes for electrically releasing contents of immobilized cells, wherein said solid support comprises: 
	a first electrode; 
	a second electrode defining a second internal surface of said microfluidic channel facing said solid support; and 
	a dielectric layer provided on said first electrode for preventing [


	an electrical concentration zone upstream of said cell immobilization region for concentrating cells within said cell-containing liquid sample when said cell-containing liquid sample is contacted with said microfluidic channel, wherein said cells may be concentrated toward an upstream portion of said solid support prior to flowing said cells downstream to said cell immobilization region under the application of an electric field. 

21.	(Currently Amended) The apparatus according to claim 19 wherein said electrical concentration zone comprises additional electrodes provided on opposing sides of said microfluidic channel upstream of said first and second electrodes, wherein said cells may be concentrated to said upstream portion of said solid support under [an application of a series of unipolar voltage pulses between said additional electrodes. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims define of the prior of record because the prior art does not teach an apparatus with a cell immobilization region having an area defined by a presence of cell-type-specific adherent material and a cell-type-specific secondary receptor co-immobilized in the area defined by the cell-type-specific adherent material immobilized thereon. The closest prior art, Zhu et al, has the cell-type-specific adherent material and cell-type-specific secondary receptor in separate areas. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



02/09/2022